Citation Nr: 1416074	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for convulsive disorder, grand mal (claimed as seizures).

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to convulsive disorder, grand mal.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2011, a travel board hearing was held.  In May 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his hearing was no longer employed by the Board and he was offered the opportunity for another hearing.  The Veteran responded that he wanted another travel board hearing.  

In July 2012, the Board remanded the case for further development.  Specifically, the RO was to consider additional evidence and then schedule the Veteran for another hearing.  

In August 2012, the Veteran indicated that he was no longer represented by a private attorney.  He submitted a June 2012 statement from the attorney noting a formal withdrawal from the VA claim per the Veteran's request.  No representation is recognized at this time.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2013, the Veteran was notified that a travel board hearing was scheduled for February 2013.  In August 2013, the Veteran was notified that his file was being transferred to the Board.  

Review of VACOLS (Veterans Appeals Control and Locator System) shows that the hearing was postponed and there is a note to reschedule. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel board hearing at the appropriate RO.  The Veteran and his representative should be provided reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


